++DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 2 recites, “an organic ligand bonding a metal or metalloid to form a complex” and it is not clear if “a complex” is the same complex previously referred to in claim 1 or not.  For the purposed of examination “a complex” will be interpreted as the same complex previously referred to in claim 1 or --the complex--.
Claim 15, recites “an organic ligand bonding a metal or metalloid to form a complex” and it is not clear if “a complex” is the same complex previously referred to in claim 11 or not.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conlon (US 2016/0015098).
Regarding claim 1, Conlon discloses a mask 10, comprising: an inner layer 33 (see annotated Fig. 3 below); 

    PNG
    media_image1.png
    585
    535
    media_image1.png
    Greyscale

a middle layer 36 arranged on said inner layer ([0078], Fig. 3); and an outer layer 39 arranged on said middle layer([0078], Fig. 3), wherein said inner layer includes a virus inhibiting inorganic-organic complex (a nanofiber layer including a nanofiber material disposed on inner, middle or outer layer, [0077], [0079]; nanofiber material may include silver, copper or gold nanoparticles for antimicrobial functionality, [0069]; silver, copper and gold are inorganic [inorganic is defined as noting or pertaining to compounds that are not hydrocarbons or their derivatives, dictionary.com; silver, copper or gold nanoparticles do not pertain to hydrocarbons or their derivatives, thus are inorganic]; nanofiber layers may incorporate antimicrobial nanoparticles [silver, copper or gold nanoparticles] and metal organic frameworks, [0080] thus are organic; complex is defined as “a whole made up of interrelated parts”, 
	Regarding claim 2, Conlon discloses the invention as described above and further discloses wherein said middle layer includes an organic-inorganic complex (a nanofiber layer comprising a nanofiber material disposed on inner, middle or outer layer, [0077], [0079]; nanofiber may include silver, copper or gold nanoparticles for antimicrobial functionality, [0069]; silver, copper and gold are inorganic; nanofiber layers may incorporate metal organic frameworks, [0080] thus are organic; complex is defined as “a whole made up of interrelated parts”, merriamwebster.com; the nanofibers are a whole made up of interrelated parts including silver, copper or gold nanoparticles and metal organic frameworks and are thus a complex).
	Regarding claim 3, Conlon discloses the invention as described above and further discloses wherein said outer layer includes an organic-inorganic complex (a nanofiber layer including a nanofiber material disposed inner, middle or outer layer, [0077], [0079]; nanofiber may include silver, copper or gold nanoparticles for antimicrobial functionality, [0069]; silver, copper and gold are inorganic [see 102 rejection with respect to claim 1]; nanofibers may incorporate metal organic frameworks, [0080] thus are organic; complex is defined as “a whole made up of interrelated parts”, merriamwebster.com; the nanofibers are a whole made up of interrelated parts including silver, copper or gold nanoparticles and metal organic frameworks and are thus a complex).

	Regarding claim 12, Conlon discloses the invention as described above and further discloses wherein said inner layer includes an organic-inorganic complex (a nanofiber layer including a nanofiber material disposed on inner, middle or outer layer, [0077], [0079]; nanofiber may include silver, copper or gold nanoparticles for antimicrobial functionality, [0069]; silver, copper and gold are inorganic; nanofibers may incorporate metal organic frameworks, [0080] thus are organic; complex is defined as “a whole made up of interrelated parts”, merriamwebster.com; the nanofibers are a whole made up of interrelated parts including silver, copper or gold nanoparticles and metal organic frameworks and are thus a complex).
	Regarding claim 13, Conlon discloses the invention as described above and further discloses wherein said middle layer includes an organic-inorganic complex (a nanofiber layer .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 8 , 9, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conlon (US 2016/0015098) as evidenced by Berger (See attached NPL entitled, “What is a MOF (metal organic framework)).
Regarding claim 4, Conlon discloses the invention as described above and further discloses the virus inhibiting inorganic-organic complex includes an organic ligand bonding a metal or metalloid to form a complex (a metal organic framework [part of the virus inhibiting inorganic-organic complex] which is included in the inner, layer, the middle layer and the outer layer [as described above with regard to claim 1, see [0074], [0079]], includes an organic ligand binding a metal or metalloid to form a complex, as evidenced by Berger, which schematic 
Regarding claim 5, Conlon discloses the invention as described above and further discloses said outer layer includes an organic ligand bonding a metal or a metalloid to form a complex  (a metal organic framework [part of the virus inhibiting inorganic-organic complex] which is included in the inner, layer, the middle layer and the outer layer [as described above with regard to claim 1, see [0074], [0079]], includes an organic ligand bonding a metal or metalloid to form a complex, as evidenced by Berger, which schematic illustration description recites, “Schematic illustration of a metal-organic framework (MOF).  The MOF consisting of metal ions and organic ligands.” Berger , first paragraph page 1 and schematic illustration page 1; also Berger recites, “the metal ions form nodes that bind the arms of the linkers together”, first paragraph). 
Regarding claim 8, Conlon discloses the invention as described above and further discloses said virus inhibiting inorganic-organic complex includes a cation metal-organic compound (a metal organic framework [part of the virus inhibiting inorganic-organic complex] which is included in the inner, layer, the middle layer and the outer layer [as described above with regard to claim 1, see [0074], [0079]], includes a cation metal-organic compound as evidenced by Berger, which recites, “Metal-organic frameworks (MOF) are organic-inorganic hybrid crystalline porous materials that consist of a regular array of positively charged metal ions surrounded by organic ‘linker’ molecules,”  Berger, first paragraph page 1; also Berger 
Regarding claim 9, Conlon discloses the invention as described above and further discloses said virus inhibiting inorganic-organic complex includes an inorganic cation-organic compound (a metal organic framework [part of the virus inhibiting inorganic-organic complex] which is included in the inner, layer, the middle layer and the outer layer [as described above with regard to claim 1, see [0074], [0079]], includes an inorganic cation-organic compound as evidenced by Berger, which recites, “Metal-organic frameworks (MOF) are organic-inorganic hybrid crystalline porous materials that consist of a regular array of positively charged metal ions surrounded by organic ‘linker’ molecules,”  Berger, first paragraph page 1; also Berger recites, “the metal ions form nodes that bind the arms of the linkers together”, first paragraph; a compound is defined as composed of two or more parts, elements or ingredients, dictionary.com; thus as the MOF is formed on ions surrounded by organic linker molecules, it is defined of two or more parts, elements or ingredients and is thus a compound.)
Regarding claim 14, Conlon discloses the invention as described above and further discloses said inner layer includes an organic ligand bonding a metal or a metalloid to form a complex  (a metal organic framework [part of the virus inhibiting inorganic-organic complex] which is included in the inner, layer, the middle layer and the outer layer [as described above with regard to claim 1, see [0074], [0079]], includes an organic ligand binding a metal or metalloid to form a complex, as evidenced by Berger, which schematic illustration description 
Regarding claim 15, Conlon discloses the invention as described above and further discloses said virus inhibiting inorganic-organic complex includes an organic ligand bonding a metal or metalloid to form a complex (a metal organic framework [part of the virus inhibiting inorganic-organic complex] which is included in the inner, layer, the middle layer and the outer layer [as described above with regard to claim 1, see [0074], [0079]], includes an organic ligand binding a metal or metalloid to form a complex, as evidenced by Berger, which schematic illustration description recites, “Schematic illustration of a metal-organic framework (MOF).  The MOF consisting of metal ions and organic ligands.” Berger, first paragraph page 1 and schematic illustration page 1; also Berger recites, “the metal ions form nodes that bind the arms of the linkers together”, first paragraph). 
Regarding claim 18, Conlon discloses the invention as described above and further discloses said virus inhibiting inorganic-organic complex includes a cation metal-organic compound (a metal organic framework [part of the virus inhibiting inorganic-organic complex] which is included in the inner, layer, the middle layer and the outer layer [as described above with regard to claim 1, see [0074], [0079]], includes a cation metal-organic compound as evidenced by Berger, which recites, “Metal-organic frameworks (MOF) are organic-inorganic hybrid crystalline porous materials that consist of a regular array of positively charged metal ions surrounded by organic ‘linker’ molecules,”  Berger, first paragraph page 1; also Berger 
Regarding claim 19, Conlon discloses the invention as described above and further discloses said virus inhibiting inorganic-organic complex includes an inorganic cation-organic compound (a metal organic framework [part of the virus inhibiting inorganic-organic complex] which is included in the inner, layer, the middle layer and the outer layer [as described above with regard to claim 1, see [0074], [0079]], includes an inorganic cation-organic compound as evidenced by Berger, which recites, “Metal-organic frameworks (MOF) are organic-inorganic hybrid crystalline porous materials that consist of a regular array of positively charged metal ions surrounded by organic ‘linker’ molecules,”  Berger, first paragraph page 1; also Berger recites, “the metal ions form nodes that bind the arms of the linkers together”, first paragraph; a compound is defined as composed of two or more parts, elements or ingredients, dictionary.com; thus as the MOF is formed on ions surrounded by organic linker molecules, it is defined of two or more parts, elements or ingredients and is thus a compound.)
Claims 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conlon (US 2016/0015098) in view of Peterson (US 2021/0129086) as evidenced by Ida-Ore (See attached NPL entitled, “What is Zeolite”). 
Regarding claim 6, Conlon discloses the invention as described above.
Conlon does not disclose wherein said inner layer includes a metal crystalline aluminosilicate.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the inner layer of the mask of Conlon includes a metal crystalline aluminosilicate, as taught by Peterson as evidenced by Ida-Ore, in order to provide an improved mask that has an additional adsorbent material.
Regarding claim 7, Conlon discloses the invention as described above.
Conlon does not disclose wherein said outer layer includes a metal crystalline aluminosilicate.
Peterson teaches an analogous face mask ([0010]) having an analogous outer layer (multi-layer structure is disclosed, [0010] which has an analogous outer layer) wherein the outer layer includes a metal crystalline aluminosilicate (zeolite, [0007]; [0050]-[0052]; which, as evidenced by Ida-Ore is a metal crystalline aluminosilicate; Ida-Ore recites, “Zeolite has an aluminosilicate framework” and zeolites is composed of aluminum, silicon, and oxygen, plus countercations [positively charged cations], Ida-Ore, fourth paragraph; also zeolite adsorbs heavy metals, Ida-Ore, fifth paragraph; thus zeolite is a metal crystalline aluminosilicate).

Regarding claim 16, Conlon discloses the invention as described above.
Conlon does not explicitly disclose wherein said inner layer includes a metal crystalline aluminosilicate.
Peterson teaches an analogous face mask ([0010]) having an analogous inner layer (multi-layer structure is disclosed, [0010] which has an analogous inner layer) wherein the inner layer includes a metal crystalline aluminosilicate (zeolite, [0007]; [0050]-[0052]; which, as evidenced by Ida-Ore is a metal crystalline aluminosilicate; Ida-Ore recites, “Zeolite has an aluminosilicate framework” and zeolites is composed of aluminum, silicon, and oxygen, plus countercations [positively charged cations], Ida-Ore, fourth paragraph; also zeolite adsorbs heavy metals, Ida-Ore, fifth paragraph; thus zeolite is a metal crystalline aluminosilicate).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the inner layer of the mask of Conlon includes a metal crystalline aluminosilicate, as taught by Peterson as evidenced by Ida-Ore, in order to provide an improved mask that has an additional adsorbent material.
Regarding claim 17, Conlon discloses the invention as described above.
Conlon does not explicitly disclose wherein said outer layer includes a metal crystalline aluminosilicate.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the outer layer of the mask of Conlon includes a metal crystalline aluminosilicate, as taught by Peterson as evidenced by Ida-Ore, in order to provide an improved mask that has an additional adsorbent material.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conlon (US 2016/0015098), in view Reese (US 5694925) and in further view of Han (US 2019/0037945).
	Regarding claim 20, Conlon discloses the invention as described above and further discloses the mask includes a layer that includes a polytetrafluoroethylene (PTFE) film ([0108]).
	Conlon does not disclose that the middle layer includes a polytetrafluoroethylene (PTFE) film.
Reese teaches an analogous mask having an analogous inner 236, outer 238, and middle layer 240 where said middle layer 240 is formed from  polytetrafluoroethylene (PTFE) film (col. 9, lines 8-27).

Conlon in view of Reese discloses the invention as described above.
Conlon in view of Reese does not disclose that the film is a nanoporous PTFE film.
Han teaches an analogous article ([0025]) having an analogous layer (membrane, [0027]-[0029] with a nanoporous PTFE film ([[0030]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the polytetrafluoroethylene (PTFE) film of the middle layer of the mask of Conlon in view of Reese is nanoporous, as taught by Han, in order to provide an improved mask that has filtering capability.  
Regarding claim 20, Conlon discloses the invention as described above and further discloses the mask includes a layer that includes a polytetrafluoroethylene (PTFE) film ([0108]).
	Conlon does not disclose that the middle layer includes a polytetrafluoroethylene (PTFE) film.
Reese teaches an analogous mask having an analogous inner 236, outer 238, and middle layer 240 where said middle layer 240 is formed from  polytetrafluoroethylene (PTFE) film (col. 9, lines 8-27).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the middle layer of the mask of Conlon in view of 
Conlon in view of Reese discloses the invention as described above.
Conlon in view of Rese does not disclose that the film is a nanoporous PTFE film.
Han teaches an analogous article ([0025]) having an analogous layer (membrane, [0027]-[0029] with a nanoporous PTFE film ([[0030]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the polytetrafluoroethylene (PTFE) film of the middle layer of the mask of Conlon in view of Reese is nanoporous, as taught by Han, in order to provide an improved mask that has filtering capability.  
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ito (US 2021/0068480) discloses a mask 1 (Fig. 1), comprising: an inner layer 11 (radiation generating layer 11, Fig. 3; there may be two or more radiation generating layers [0103]; inner layer is one of the multiple radiation generating layers; only one layer 11 seen in Fig. 3); a middle layer12 (third layer 12, [0037]) arranged on said inner layer; and an outer layer 13 (fourth layer, [0037]) arranged on said middle layer (Fig. 3), wherein said inner layer 11 includes a virus inhibiting inorganic-organic complex (thorium oxide and ceramics containing zircon, zirconia, alumina, silica, [inorganic compounds] or the like is mixed with a binder, [0034]; radiation generating layer formed by combining the radiation generating substance into resin [organic] material, [0103]) to inhibit virus ([0051]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786                

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786